DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  The phrase “the proximal end of the tubular portion” on line 12 lacks proper antecedent basis since this feature has not been recited earlier in the claim (rather, only a proximal end of the insertion tool has been recited earlier in the claim); it is suggested to amend this phrase to recite “[[the]] a proximal end of the tubular portion”.  The phrase “the tubular portion diameter” on lines 19-20 lacks proper antecedent basis, but it is clear that this phrase is intended to refer to “the tubular portion outer diameter” which has been recited earlier in the claim; it is suggested to amend this phrase to recite “the tubular portion outer diameter”. Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  The phrase “the proximal end of the tubular portion” on line 12 lacks proper antecedent basis since this a proximal end of the tubular portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As interpreted in view of the 112(b) rejections below, claim 27 requires at least one of the first and second radii to be in the range of 5 mm to 35 mm and the tubular portion outer diameter to be in the range of 1.5 mm to 5 mm, and claim 28 requires at least one of the first and second radii to be in the range of 10 mm to 30 mm and the tubular portion outer diameter to be in the range of 0.35 mm to 10 mm. However, these exact values are not about 5 mm to about 35 mm or in the range of about 10 mm to about 30 mm, and that the tubular portion outer diameter can be in the range of about 1.5 mm to about 5 mm or in the range of about 0.35 mm to about 10 mm (see Col 6, Lines 16-18 and Col 14, Lines 7-9). By not including the term “about” in the claims, the claims require these exact values while one of ordinary skill in the art would recognize that the use of the term “about” in the Specification requires values other than those recited. In order to overcome this rejection, the Examiner suggests amending these ranges to incorporate the term “about”.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-16, 18, 22, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 has been amended to recite “and a first distance defined by the shortest distance between the proximal end of the first tab and the lengthwise axis” and “and a second distance defined by the shortest distance between the proximal end of the second tab and the lengthwise axis”. The language of these limitations renders it 
Claims 27 and 28 have each been amended to include markings that contradict one another (i.e. letters both underlined and crossed-out, such as “ius”), leave terms incomplete (i.e. portions of a term have been crossed out but not the entire term, such as “l the first radius, the second radius, or both the first and second radii are in the range of 5 mm to 35 mm and the tubular portion outer diameter is in the range of 1.5 mm to 5 mm” and claim 28 is interpreted as reciting “The insertion tool of claim 27 wherein the first radius, the second radius, or both the first and second radii are in the range of 10 mm to 30 mm and the tubular portion outer diameter is in the range of 0.35 mm to 10 mm”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 28 recites that the tubular portion outer diameter is in the range of 0.35 mm to 10 mm. However, claim 28 depends on claim 27 which recites that the tubular portion outer diameter is in a smaller range of 1.5 mm to 5 mm. By reciting a larger range than what is set forth in claim 27, claim 28 fails to include the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the sake of examination, claim 28 is interpreted as depending from claim 26, not from claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 9, 10, 12 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohndorf (US Pat 4,512,351).
Re claim 5, Pohndorf discloses an insertion tool 22 (Fig 2,11; it is noted that all reference characters cited below refer to Fig 2,11 unless otherwise noted) configured to facilitate entry of a balloon portion of a balloon catheter into a patient's body through a hemostatic valve (it is noted that the italicized text constitutes a functional limitation and, thus, neither a balloon catheter nor a hemostatic valve are a part of the claimed invention; this limitation is met in view of Col 3, Line 67 – Col 4, Line 2 which disclose that the insertion tool allows delivery of devices therethrough), the insertion tool comprising proximal (within hub 30, as seen in Fig 3 and Col 4, Lines 42-45) and distal 54 ends; a tubular portion (labeled in annotated Fig A below) extending proximally from the distal end along a lengthwise axis (seen as the dashed line extending through the tubular portion in annotated Fig C below), the tubular portion having a length that is at least the length of the balloon portion of the balloon catheter to be inserted (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met since the insertion tool is capable of being used with a balloon catheter having a balloon portion with a length shorter than the tubular portion) and a tubular portion outer diameter (seen in Fig 2,11), the tubular portion comprising: a wall (forming the tubular portion itself), an inner diameter that can accommodate the balloon portion of the balloon catheter  (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met since the tubular portion is capable of receiving a balloon portion that is less wide than the inner diameter of the tubular portion), first and second separation margins 43 (Col 5, Lines 1-4) in the wall of the tubular portion representing structural weakenings 

    PNG
    media_image1.png
    572
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    570
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    620
    569
    media_image3.png
    Greyscale


Re claim 9, Pohndorf discloses that the insertion tool has one or more of the following dimensions: a length of the tubular portion in the range of about 10 mm to about 300 mm; a circumference of the tubular portion in the range of about 1.1 mm to about 32 mm; an outer diameter of the tubular portion in the range of about 0.35 mm to about 10 mm; an inner diameter of the tubular portion in the range of about 0.25 mm to about 5 mm; a thickness of the wall of tubular portion in the range of about 0.05 mm to about 2.5 mm; and/or a depth of fissures in the range of about 0.025 mm to about 1 mm (Col 4, Lines 35-38, the outer diameter of the tubular portion is that of a 14 gauge Tuohy needle which is known to be 2 mm).
Re claim 10, Pohndorf discloses that the insertion tool has one or more of the following dimensions: the length of the tubular portion in the range of about 10 mm to about 100 mm; the circumference of the tubular portion in the range of about 2.5 mm to about 15 mm; the outer diameter of the tubular portion in the range of about 1.5 mm to about 5 mm; the inner diameter of the tubular portion in the range about 1 mm to about 4 mm; the thickness of the wall of tubular portion in the range of about 0.05 mm to about 0.5 mm; and/or the depth of fissures in the range of about 0.05 mm to about 0.15 mm (Col 4, Lines 35-38, the outer diameter of the tubular portion is that of a 14 gauge Tuohy needle which is known to be 2 mm).
Re claim 12, Pohndorf discloses that the tubular portion has an outer and inner surface (both seen in Fig 3), wherein one or both of the surface is or are associated with a low friction material (at least the inner surface is “associated with a low friction material” since it allows the sliding of needle assembly 44 there out of (as seen in Fig 8-9) and allows the sliding of lead 10 therein (as seen in Fig 10).
Re claim 24, Pohndorf discloses that the tubular portion outer diameter is in the range of 1.5 mm to 5 mm (Col 4, Lines 35-38, the outer diameter of the tubular portion is that of a 14 gauge Tuohy needle which is known to be 2 mm).
Claims 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licata et al. (US Pat 5,951,518).
Re claim 26, Licata discloses an insertion tool 10 (Fig 1A,4; it is noted that all reference characters cited below refer to Fig 1A,4 unless otherwise cited) configured to facilitate entry of a balloon portion of a balloon catheter into a patient's body through a hemostatic valve (it is noted that the italicized text constitutes a functional limitation and, that is at least the length of the balloon portion of the balloon catheter to be inserted (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met since the insertion tool is capable of being used with a balloon catheter having a balloon portion with a length shorter than the tubular portion) and a tubular portion outer diameter (as seen in Fig 2; disclosed in Col 5, Lines 6-7 as 2.5 mm), the tubular portion comprising: a wall (forming the tube portion 12 itself), an inner diameter p (Fig 2) that can accommodate the balloon portion of the balloon catheter (as set forth above, a balloon catheter is not a part of the claimed invention; this limitation is met since the insertion tool is capable of being used with a balloon catheter having a balloon portion that has a smaller diameter than the inner diameter p), first and second separation margins 40,42 (Fig 2) in the wall of the tubular portion representing structural weakenings of, or splits in the wall of the tubular portion (Col 4, Lines 49-52), wherein the first and second separation margins define first and second lengthwise halves 36,38 (respectively) of the tubular portion; and a tab portion 34 beginning at the proximal end of the tubular portion (as seen in Fig 1A) and comprising first and second tabs that are separated from each other (as seen in Fig 4, the first tab is the right half of 34 and the second tab is the left half of 34; Col 4, Lines 52-54), wherein Serial No. 15/704,765Docket No. SRM0180/USPage 6the first tab extends from the first lengthwise half of the tubular portion 
Re claim 27, in view of the interpretation set forth in the above 112(b) rejection, Licata discloses that the first radius, the second radius, or both the first and second radii are in the range of 5 mm to 35 (5 mm; see the above explanation in the rejection of the tubular portion outer diameter is in the range of 1.5 mm to 5 mm (2.5 mm; Col 5, Lines 6-8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C.103 as being unpatentable over Pohndorf (US Pat 4,512,351) in view of Ewing et al. (PG PUB 2013/0018309).
Re claims 7 and 8, Pohndorf discloses all the claimed features but is silent as to the form of the first and second separation margins. Therefore, Pohndorf fails to explicitly disclose that the first and second separation margins each comprise a fissure in the wall of the tubular portion, the fissures having a depth that is at least 10% of the thickness of the wall (as required by claim 7) and the fissures have a V shape (as required by claim 8). Ewing, however, teaches a substantially similar insertion tool 8 (Fig 1) comprising a tubular portion 10 (Fig 1,2B) having first and second separation margins 12 (Fig 2B), each in the form of a V shaped fissure having a depth that is at least 10% of the thickness of the wall of the tubular portion of the tool (as seen in Fig 2B) for the purpose of assisting in tearing away the insertion tool (Para 33). Since this is the same purpose as the margins in Pohndorf, V shaped fissures extending at least 10% of the thickness of the wall and those of Pohndorf were art-recognized equivalents . 
Claims 14, 15 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Ewing et al. (PG PUB 2013/0018309) in view of Pohndorf (US Pat 4,512,351).
Re claim 14, Ewing discloses a balloon catheter insertion system (as seen in Fig 3; it is noted that all reference characters cited below refer to Fig 3 unless otherwise noted) comprising an insertion tool 8 (Fig 1A,3) and a balloon catheter 22, wherein a balloon portion 21 of the balloon catheter is loaded into a portion of a tubular portion of the insertion tool (as seen in Fig 3). Ewing discloses that the insertion tool comprises proximal (to the right in Fig 1A) and distal (to the left in Fig 1A) ends; a tubular portion 10 (Fig 1A) extending proximally from the distal end along a lengthwise axis (as seen in Fig 1A, the tubular portion 10 is straight), the tubular portion having a length that is at least the length of the balloon portion of the balloon catheter to be inserted (as seen in Fig 3) and a tubular portion outer diameter (seen in Fig 7), the tubular portion comprising: a wall (forming the tubular portion itself), an inner diameter that can accommodate the balloon portion of the balloon catheter  (as seen in Fig 3), first and second separation margins 12 (Fig 1A,2B) in the wall of the tubular portion representing structural weakenings of, or splits in the wall of the tubular portion (Para 33), wherein the first and second separation margins define first and second lengthwise halves of the tubular portion (as seen in Fig 2B), and a tab portion 14 (Fig 1A) beginning 
Pohndorf, however, teaches an insertion tool 22 (Fig 2,11; it is noted that all reference characters cited below refer to Fig 2,11 unless otherwise noted) comprising proximal (within hub 30, as seen in Fig 3 and described in Col 4, Lines 42-45) and distal 54 ends; a tubular portion (labeled in annotated Fig A above) extending proximally from the distal end along a lengthwise axis (seen as the dashed line extending through the tubular portion in annotated Fig C above), the tubular portion having a tubular portion outer diameter (seen in Fig 2,11), the tubular portion comprising: a wall (forming the tubular portion itself), an inner diameter (inherent since instruments are passing therethrough in Fig 7-11), first and 
Re claim 15, Ewing discloses that the balloon portion comprises a balloon in a folded configuration and having a folded balloon diameter, and the folded balloon diameter is greater than, equal to, or less than the inner diameter of the tubular portion (Para 32).
Re claim 16, Ewing discloses that the folded balloon diameter is less than the inner diameter of the tubular portion, and in the range of about 80% to about 99% of the inner diameter of the tubular portion (Para 32 sets forth that the inner diameter of the tubular portion is from about 0.004” to about 0.008” larger than the folded balloon diameter and Para 49 sets forth that the inner diameter is 0.053” x 0.093” in cross section – therefore, the folded balloon diameter would be between about 0.045” (the smallest possible diameter, calculated by 0.053” minus 0.008”) and 0.089” (the largest possible diameter, calculated by 0.093” minus 0.004”) – and 0.089” is about 95% of 0.093”) .
Claims 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pohndorf (US Pat 4,512,351) in view of Evans et al. (US Pat 5,250,033). 
Re claim 11, Pohndorf discloses all the claimed features except that the insertion tool comprises a material selected from the group consisting of fluorinated ethylene 
Re claim 13, Pohndorf discloses all the claimed features except that the low friction material is a hydrophilic coating or a fluoropolymer sleeve. Evans, however, teaches a substantially similar insertion tool 10 (Fig 1) having a tubular portion 12 (Fig 1) with inner and outer surface associated with a fluoropolymer sleeve (each of the surface are formed of tetrafluorethylene or fluorinated ethylene-propylene, Col 3, Lines 62-65) for the purpose of ensuring that the tubular portion is flexible (Col 3, Lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Re claim 18, Pohndorf discloses an insertion system comprising the insertion tool of claim 5 (see the rejection of claim 5 above), but does not disclose that this system also includes a hemostatic valve. Evans, however, teaches using a substantially similar insertion tool 10 (Fig 1) with a hemostatic valve 20 (Fig 1; Col 4, Lines 33-39) for the purpose of facilitating the exchange of devices therethrough while preventing the escape of gas or liquid (Col 2, Lines 55-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Pohndorf to include a hemostatic valve, as taught by Evans, for the purpose of facilitating the exchange of devices therethrough while preventing the escape of gas or liquid (Col 2, Lines 55-58). It is noted that although the claimed insertion system is referred to as a “balloon catheter insertion system”, it does not require a balloon catheter because the claim defines such a system as only requiring the insertion tool of claim 5 and a hemostatic valve and does not claim that the system also requires a balloon catheter.
Claim  22 is rejected under 35 U.S.C. 103 as being obvious over Pohndorf (US Pat 4,512,351).
Re claim 22, Pohndorf discloses all the claimed features but does not explicitly disclose that the continuously curved paths of the first and second tabs have curved tab radii in the range of 10 mm to 30 mm. However, it would have been an obvious matter of design choice to modify the size of the insertion tool such that the tabs have curved 
Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Licata et al. (US Pat 5,951,518).
Re claim 28, in view of the interpretation set forth in the above 112(b) rejection, Licata discloses that the tubular portion outer diameter is in the range of 0.35 mm to 10 mm (2.5 mm; Col 5, Lines 6-8) and explicitly discloses that the tab portion can have a diameter of up to about 4 times this diameter (resulting in the first and second radii being 5 mm). Licata additionally states that “lead-in portions [34] of a variety of maximum diameters will be suitable to provide facilitated entry of needles, dilators, guide wires, catheters, etc.” but does not explicitly disclose that the first radius, the second radius, or both the first and second radii are in the range of 10 mm to 30 mm. However, it would have been an obvious matter of design choice to modify the size of the insertion tool such that the first and second radii are in the range of 10 mm to 30 mm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed 11/1/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783